Order entered February 13, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-12-01148-CR
                                           No. 05-12-01149-CR
                                           No. 05-12-01150-CR

                             KENTRAIL RAY MCCUIN, Appellant

                                                   V.

                                               , Appellee

                                               ORDER

       On the Court’s own motion, we ORDER the appellant’s brief received on January 23,

2013 filed as of the date of this order.

       The State’s brief is due within thirty days of the date of this order.



                                                          /s/   LANA MYERS
                                                                JUSTICE